The witness Maxwell was not a party to the suit, nor was he legally interested in the result of it. As between him and Wheeler, the latter was an accommodation indorser. Maxwell was ultimately liable on the note. Whether the plaintiff succeeded or not in this suit, his liability was unaffected. As he was neither technically nor substantially a party to the suit, he was not precluded from testifying by the statute which provides that "when one party to a cause is an . . . administrator, . . . neither party shall testify in respect to facts which occurred in the lifetime of the deceased." P.S., c. 224, s. 16; Smith v. Wells, 70 N.H. 49.
The mere fact that Wheeler wrote his name on the back of the blank note which was afterward written out does not necessarily show that he assumed no obligation to an innocent holder of it for value. As the fact is found that he negligently signed the paper which was used for the general purpose he understood it would be used for, his estate cannot escape liability on the ground suggested. Citizens' National Bank v. Smith, 55 N.H. 593.
The exception to the plaintiff's evidence tending to show that he made inquiries and was informed as to the financial responsibility of Wheeler before he took the note is unavailing. Its relevancy may be doubtful. If the plaintiff took the note for a valuable consideration, with no notice of any defect in its execution, it would not seem to be important to ascertain what means he took to satisfy himself that the indorser was good, or whether he had any special information upon that subject. The presumption is that he relied upon the signature of the indorser as well as that of the maker. But if it is conceded that the evidence was irrelevant, its prejudicial character is not apparent; and its admission is no ground for setting aside the verdict.
Exceptions overruled.
All concurred. *Page 188